EXHIBIT 10.4

MEMORANDUM OF UNDERSTANDING

June 15, 2010

This is an amendment to the existing Employment Agreement between Ingrid G.
Safranek (the "Executive") and MMRGlobal, Inc., a Delaware corporation (formerly
known as MMR Information Systems, Inc.), hereby referred to as the "Parent", and
MyMedicalRecords, Inc. a Delaware corporation and a wholly-owned subsidiary of
Parent ( the "Company") dated January 26, 2010:

 1. Clause 4(a) "Salary" shall be amended to read: Effective June 15, 2010,
    Parent and the Company shall pay the Executive, on a semi-monthly basis, a
    base salary of $120,000 per year (the "Base Salary"). The Base Salary shall
    be subject to an increase as determined by the Board of Directors of Parent
    from time to time in its sole discretion, provided that as of each June 1
    during the Agreement Term the amount of the Base Salary shall increase by
    not less than 5% of the then current base salary.
 2. Clause 4(d) "Executive Benefits" shall be amended to read: Effective June
    15, 2010, the Executive shall also be entitled to (i) health insurance
    pursuant to the plan made available generally to employees of Parent and the
    Company or a monthly reimbursement of what would cost the Company to cover
    the Executive under the Company's plan if the Executive is covered under
    their own policy; (ii) Four (4) weeks vacation pursuant to the policies of
    the Company and Parent for each 12-month period during the Employment
    Period; (iii) reasonable travel expenses incurred in connection with her
    responsibilities; and (iv) such other benefits and perquisites that are
    generally made available to senior executives of Parent and the Company from
    time to time. Executive further agrees to be bound by the policies and
    procedures outlined in the Company's and Parent's Employee Manual.
 3. Notwithstanding anything in this MOU, nothing supersedes the terms of the
    Employment Agreement between the Company and Employee dated January 26, 2010
    other than clause 4a (Salary) and Clause 4d (Benefits) of the said
    Employment Agreement.



/s/ Robert H. Lorsch


For MyMedicalRecords, Inc.
Robert H Lorsch
Chairman and CEO

 

/s/ Ingrid Safranek


Employee
Ingrid Safranek